United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-2072
                                   ___________

United States of America,            *
                                     *
           Appellee,                 *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Southern District of Iowa.
Alvaro Hinojos-Acosta, also known as *
Adrian Arrona,                       * [UNPUBLISHED]
                                     *
           Appellant.                *
                                ___________

                             Submitted: October 18, 2010
                                Filed: November 22, 2010
                                 ___________

Before SMITH, COLLOTON, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.

       Alvaro Hinojos-Acosta pled guilty to conspiring to distribute 1000 kilograms
or more of marijuana, in violation of 21 U.S.C. §§ 846 and 841(b)(1)(A)(vii). The
district court1 sentenced him to 188 months’ imprisonment. Hinojos-Acosta appeals
his sentence, and we affirm.




      1
        The Honorable James E. Gritzner, United States District Judge for the Southern
District of Iowa.
        The presentence investigation report recommended an advisory guideline range
of 360 months’ to life imprisonment, based in part on a two-level adjustment for
possession of a firearm, see USSG § 2D1.1(b)(1), and a four-level increase for an
aggravating role in the offense. See USSG § 3B1.1(a). Hinojos-Acosta objected to
the firearm adjustment, arguing that the government’s evidence was not credible. The
government later agreed not to seek the adjustment. Although the indictment in this
case charged that seven defendants, including Hinojos-Acosta, conspired with each
other to distribute marijuana, the government ultimately agreed that Hinojos-Acosta
should receive only a two-level increase for role in the offense – an adjustment that
applies only where there are fewer than five participants in the criminal activity. See
USSG § 3B1.1(c). The probation office recommended no downward adjustment for
acceptance of responsibility under USSG § 3E1.1, because Hinojos-Acosta pled guilty
only after trial commenced, and he continued to deny conduct comprising the offense
of conviction when he was interviewed by the probation office after the guilty plea.
For reasons that are not explained in the record, the government nonetheless agreed
after negotiations to recommend a two-level reduction for acceptance of
responsibility. See USSG § 3E1.1(a). The district court accepted these stipulations
and calculated a final advisory range of 188 to 235 months.

       Hinojos-Acosta requested a downward departure under the guidelines, arguing
that his criminal history category overstated the seriousness of his criminal history.
See USSG § 4A1.3(b)(1). He also sought a variance based on the factors set forth in
18 U.S.C. § 3553(a). The district court rejected these contentions and imposed a
sentence of 188 months’ imprisonment, followed by five years of supervised release.

       On appeal, Hinojos-Acosta argues that his sentence is substantively
unreasonable because his troubled personal and family history and overstated criminal
history score required the court to impose a more lenient sentence under § 3553(a).
We review the substantive reasonableness of a sentence under a deferential abuse-of-
discretion standard, Gall v. United States, 552 U.S. 38, 41 (2007), and we presume

                                         -2-
that a sentence imposed within the advisory guideline range is reasonable. United
States v. Ruelas-Mendez, 556 F.3d 655, 657 (8th Cir. 2009).

        Here, the district court considered Hinojos-Acosta’s arguments for a departure
and a variance, addressed the various factors under § 3553(a), and explained the basis
for its sentence. The court gave particular weight to the seriousness of the offense,
“which created a great deal of damage and also involved a great deal of danger,” and
to the need to avoid unwarranted sentence disparities among defendants with similar
records who have been found guilty of similar conduct. The court also emphasized
that although Hinojos-Acosta’s record included some relatively minor crimes, his
criminal history was “consistent and shows a concern about protecting the public from
further crimes of this defendant.” We are satisfied that the court acted within its
discretion by weighing the § 3553(a) factors in this manner, and we therefore
conclude that a sentence of 188 months’ imprisonment is substantively reasonable.

      The judgment of the district court is affirmed.
                     ______________________________




                                         -3-